Citation Nr: 9920149	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-07 487	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a).  

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant pursuant to 38 U.S.C.A. § 2101(b).  



REPRESENTATION

Appellant represented by:	E. Leroy Nettles, Sr., 
Attorney






WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the RO.  

The Board remanded the case in April 1997 for further 
development.  



FINDINGS OF FACT

1.  The veteran has been granted service connection for left 
below-the-knee amputation with chronic subcutaneous infection 
(not able to wear a prosthesis), rated as 60 percent 
disabling; and osteomyelitis of the left leg, rated at no 
percent.  The veteran has been assigned a total compensation 
rating based on individual unemployability (TDIU) since April 
1991.  The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999) for anatomical loss of one foot.  

2.  The veteran is not shown to have other service-connected 
disability involving loss of use of another extremity or 
other organic disease which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

3.  The veteran is not shown to have other service-connected 
disability involving blindness in both eyes with 5/200 visual 
acuity or less or anatomical loss or loss of use of both 
hands.  



CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing are not 
met.  38 U.S.C.A. §§ 2101(a), 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R.§  3.809 (1998).  

2. The criteria for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant are 
not met.  38 U.S.C.A. §§ 2101(b), 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.809 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To be entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a), a claimant must have a service connected disability, 
and 1) loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 2) blindness in both 
eyes, having only light perception, plus, the anatomical loss 
or loss of use of one lower extremity, or 3) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion with out the 
aid of braces, crutches, canes , or a wheelchair, or 4) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.. 
38 C.F.R. § 3.809(a), (b)(1).  

To be entitled to a certificate of eligibility in acquiring 
special home adaptations is available to a veteran who does 
not qualify for specially adapted housing under the criteria 
cited above, but is entitled to compensation for permanent 
and total disability which 1) is due to blindness in both 
eyes with 5/200 or less visual acuity or 2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  

A pertinent opinion of the VA General Counsel addressed the 
application of this law and regulations.  Based on the plain 
meaning of the empowering statute, 38 U.S.C.A. § 2101, the 
General Counsel held that a nonservice-connected disability 
cannot form the basis of a grant of specially adapted housing 
or special housing adaptations; only a permanent and total 
service connected disability of the types specified may give 
rise to a grant of specially adapted housing or special 
housing adaptations.  VA General Counsel Opinion (OGC) Prec. 
24-97 (Jul. 3, 1997).  In its decisions, the Board is bound 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department, who is the VA General Counsel.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 
(1998).  

The veteran has been granted service connection for left 
below the knee amputation with chronic subcutaneous infection 
(not able to wear a prosthesis), rated as 60 percent 
disabling; and osteomyelitis of the left leg, rated at no 
percent.  The veteran has been in receipt of TDIU since April 
1991.  The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) for anatomical loss 
of one foot from July 1979.  

The veteran argues that he is entitled to financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant in that his being confined to a wheelchair 
due to his service-connected disability has caused shoulder, 
low back and right leg conditions and that he has several 
organic disabilities, such as diabetes mellitus, hypertension 
and peripheral neuropathy.   

However, he does not satisfy the specific requirements set 
forth in 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  He is 
not in receipt of service connection for 1) loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  Thus, the 
claim for a certificate of eligibility for assistance in 
acquiring specially adapted housing must be denied by 
operation of law.  

As set forth hereinabove, financial assistance in acquiring 
special home adaptations may be available to a veteran who 
does not qualify for specially adapted housing, but is 
service-connected for permanent and total disability which 1) 
is due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The 
veteran does not meet the criteria for this benefit.  Thus, 
the claim for a certificate of eligibility for financial 
assistance in acquiring special home adaptations must be 
denied by operation of law.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claims are 
denied because they lack entitlement under the law.  


ORDER

The claims for a certificate of eligibility for assistance in 
acquiring specially adapted housing and for a certificate of 
eligibility for a special home adaptation grant are denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

